Citation Nr: 1313037	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter disease of the left knee.

2.  Entitlement to service connection for Osgood-Schlatter disease of the right knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to March 1992 and from February 2002 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board when he submitted his substantive appeal in September 2007.  The Veteran was advised in letters dated in August and September 2011 that he was scheduled for a hearing before the Board in September 2011.  In a September 2011 statement, the Veteran's representative indicated that the Veteran no longer desired to testify at a hearing.  

The Board remanded the Veteran's claims for additional development in May 2012. At that time the issues on appeal were styled as entitlement to service connection for a right and left knee disability.  However, service connection has been granted for retropatellar pain syndrome with osteoarthritis of the right and left knee.  Consequently, the issues are more appropriately styled as listed on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  

REMAND

A review of the claims file reveals that a remand is again necessary before a decision on the merits of the claims can be reached.

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service. 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.303(c) (2012).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition. 38 C.F.R. § 3.304(b) (2012).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Moreover, it is noted that congenital or developmental abnormalities are not considered diseases or injuries within the meaning of applicable legislation and do not constitute disabilities for VA compensation purposes.  38 C.F.R. § 3.303(c) (2012).  However, service connection may be granted for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).

The Veteran's service medical records show that clinical evaluation of the Veteran's lower extremities was normal at his entrance examination dated in May 1979.  The Veteran was treated for complaints of left and right knee and tibial pain during his first period of service.  X-rays of the knees dated in August 1981 show a separation and irregularity of the tibial tuberosity bilaterally due to an old healed Osgood-Schlatter disease.  He was variously assessed with bilateral Osgood-Schlatter disease, shin splints, a sprained left knee, a contusion of the left tibia, and anterior compartment syndrome.  An entrance examination for the Veteran's second period of service is not of record.  A pre-deployment health assessment dated in April 2002 does not include an evaluation of the Veteran's lower extremities although the Veteran was found to be deployable at that time.  An April 2004 medical evaluation board proceeding indicated that the Veteran had bilateral retropatellar pain syndrome, for which service connection has been established.

At a December 2004 VA examination, following a clinical evaluation of the Veteran and x-rays of the knees, the Veteran was assessed with bilateral retropatellar pain syndrome (for which service connection has been established), degenerative arthritis of both knees not seen on x-ray, chronic right and left knee strain, and Osgood-Schlatter disease of both knees not seen on x-ray.  

An opinion was obtained from a VA examiner in June 2012.  The examiner reviewed the claims file and determined that Osgood-Schlatter disease clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner's rationale was that Osgood-Schlatter disease is a condition arising in adolescence.  The examiner stated that it was considered to be an epiphysitis of the tibial tuberosity.  The examiner indicated that review of the claims file failed to provide evidence that the Veteran's military service permanently aggravated the pre-existing condition and the Veteran's symptoms were the natural progression of the condition bilaterally.  

The Board notes that a remand by the Board confers on the Veteran a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the most recent VA examiner provided a medical opinion and included a rationale, the rationale for the opinion is inadequate.  Moreover, when the Veteran's claim was remanded, an examination was specifically requested to be performed.  Consequently, another VA examination should be scheduled prior to adjudication of the issue on appeal.

Additionally, VA outpatient treatment records dated through May 2012 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after May 2012 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since May 2012.  Any negative responses should be associated with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of bilateral Osgood-Schlatter disease.  The claims file should be made available to the examiner in connection with the examination.  The examiner should reconcile the opinion with the June 2012 VA medical opinion.  All opinions should be supported by a clear rationale, and include a discussion of the facts and medical principles involved.

(a) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Osgood-Schlatter disease is related to service.  The examiner should consider the Veteran's statements regarding the incurrence of bilateral knee and leg pain and treatment for knee and leg pain in service, in addition to the Veteran's statements regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b) The examiner should offer an opinion as to whether there is clear and unmistakable evidence that Osgood-Schlatter disease existed prior to active service and, if so, whether Osgood-Schlatter disease was clearly and unmistakably not aggravated beyond the natural progression of the disorder by the Veteran's active service.  The examiner should cite to evidence of record that demonstrates that the disability clearly and unmistakably existed prior to service.

(c) The examiner must provide an opinion as to whether it more likely than not (greater than 50 percent probability) Osgood-Schlatter disease is a congenital or developmental defect or a disease.  

(d) If the examiner determines that Osgood-Schlatter constitutes a congenital or developmental defect, the examiner should provide an opinion as to whether is it at least as likely as not (50 percent of higher probability) that any identified superimposed disease or injury is related to the Veteran's period of active service. 

(e) If Osgood-Schlatter disease clearly and unmistakably preexisted entrance to service, the examiner should provide an opinion as to whether Osgood-Schlatter was aggravated by the Veteran's period of active service.  Aggravation means a permanent worsening of the underlying condition beyond the natural progress of the disorder. 

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

